DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

This communication is in response to the papers filed on 03/08/2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Reasons for Allowance


The following is an examiner's statement of reasons for allowance: 
Lin et al., publication number US 2004/0015487, teach a database system allows a user to query an entity in terms of its properties. A translation system translates the entity-based queries against entities in an inheritance hierarchy into relational database queries. An initial tree is created from the query having nodes with a correspondence with classes in the inheritance hierarchy. Entities in the initial tree are grouped to form an entity group tree based on how they are mapped to relational database tables. A relational 
The prior art of record teaches the claimed invention substantially as discussed above, but it fails to teach or suggest individually or in combination that “generate an expression tree hierarchy based on a database query that refers to dynamic data of a database having a data model, wherein the dynamic data is undefined in the data model of the database, invoke a process that traverses the expression tree hierarchy to transform the expression tree hierarchy into another expression tree hierarchy; iteratively or recursively translate multiple expression fragments of the expression tree hierarchy in accordance with the process while maintaining a contextual type stack, wherein a particular iteration or recursion operates on a particular expression fragment of the multiple expression fragments to convert the particular expression fragment into another expression fragment for the other expression tree hierarchy” as set forth in claims 1, 16, and 20. 
Claims 1-20 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. Chau whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153